Writ ol Mandanius     Denied,   Opinion issued December 5, 2012




                                              In The
                                    tnirtof \pp.iah
                         Fift1! 1istrirt of cxa at aI1a
                                       No. 05-12-0 1 595-CV


                                IN RE GARY C. EVANS, Relator


                 Original Proceeding from the 162nd Judicial I)istrict Court
                                    1)allas County, Texas
                              Trial Court Cause No 09-15818


                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Fillmore
                                   Opinion by Justice Fillmore

       Relator contends the trial judge erred in denying his   motion to   disqualify opposing counsel.

The facts and issues are well known to the parties, so we need not recount them herein, Based on

the record before us, we conclude relator has not shown he is entitled to the relief requested. See

Tix, R. App. P. 52.8(a); Walker e. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition br writ of mandamus, his emergency motion for

temporary reliet and his emergency motion to expedite.




                                                     ROBERT M. FILLMORE
                                                     JUSTICE
121595 VPO5